                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR-15-19-GF-BMM
                Plaintiff,
      vs.

BRANDON LEE ROMERO,                                        ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on December 13, 2019. (Doc. 120.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on December 12, 2019.

(Doc. 117.) The United States accused Romero of violating his conditions of

supervised release by failing to report for his 60-day term at Connections

Corrections (Doc.114.)
      At the revocation hearing, Romero admitted to the violation. (Doc. 117.)

Judge Johnston found that Romero’s violation warrant revocation, and

recommended that Romero be incarcerated for 8 months, with 12 months of

supervised release to follow with the first 60 days of supervised release at

Connections Corrections in Butte, Montana. (Doc. 120 at 4.)

      The violation proves serious and warrant revocation of Romero’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 120) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Brandon Lee Romero be

incarcerated for a term of 8 months, with 12 months of supervised release to

follow, with the first 60 days of supervised release at Connections Corrections in

Butte, Montana.

      DATED this 2nd day of January, 2020.
